                         Case 1:19-cv-03081-CRC Document 5 Filed 10/18/19 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                                  COLUMBIA


                    DAREN WINGO                                   *

                            Plaintiff                             *       Case No.: 1:19-cv-3081

                    v.                                            *

                    HILTI, INC.                                   *

                            Defendant                             *

                    ****************************************************************************

                                                   ANSWER TO COMPLAINT

                            Defendant Hilti, Inc., by its attorneys, Matthew Ranck and the Law Office of

                    Schenker, Krause, & Lopez, hereby answers the Complaint filed against it in the above

                    matter, and states:

                            1.      Defendant is without sufficient information or knowledge to be able to either

                    admit or deny the allegations contained in Paragraph 1 of Plaintiff’s Complaint.

                            2.      Defendant admits the allegations as contained in Paragraph 2 of Plaintiff’s

                    Complaint.

                            3.      Defendant is not required to respond to the allegations contained in Paragraph

                    3 of the Complaint as they relate to jurisdiction only. To the extent a response is deemed

                    required, Defendant is without sufficient information or knowledge to be able to either admit

                    or deny the allegations contained in Paragraph 3 of the Complaint.

                            4.      Defendant repeats and re-alleges its answers to Paragraphs 1 through 3 as if

                    fully set forth herein.




INTERNAL USE ONLY
                      Case 1:19-cv-03081-CRC Document 5 Filed 10/18/19 Page 2 of 5




                            5.      Defendant is without sufficient information or knowledge to be able to either

                    admit or deny the allegations in this Paragraph with respect to whether Plaintiff was using a

                    Core Driller manufactured by the Defendant, but denies he was using a Core Driller

                    maintained or serviced by the Defendant. Defendant is without sufficient information or

                    knowledge to be able to either admit or deny whether a pin broke loose or whether Plaintiff

                    was struck or injured. Defendant denies that any act or omission on its part was negligent

                    or was the cause of any injury to Plaintiff.

                            6.      Defendant denies all allegations in Paragraph 6.

                            7.      Defendant denies all allegations in Paragraph 7.

                            8.      Defendant denies all allegations in Paragraph 8, including that there was a

                    defect, that it had or should have had notice of a defect, and that it had serviced the Core

                    Driller as alleged.

                            9.      Defendant denies all allegations in Paragraph 9.

                            10.     Defendant repeats and re-alleges its answers to Paragraphs 1 through 10 as if

                    fully set forth herein.

                            11.     Defendant denies all allegations in Paragraph 11.

                            12.     Defendant denies all allegations in Paragraph 12, including that it had

                    serviced the Core Driller as alleged.

                            13.     Defendant denies all allegations in Paragraph 13, including that it designed

                    and manufactured a defective or unsafe product, that it had serviced the Core Driller as

                    alleged and that it owed or breached any duties alleged.




                                                                   2

INTERNAL USE ONLY
                      Case 1:19-cv-03081-CRC Document 5 Filed 10/18/19 Page 3 of 5




                            14.     Defendant denies all allegations in Paragraph 14, including that it designed

                    and manufactured a defective or unsafe product, that it had serviced the Core Driller as

                    alleged and that it owed or breached any duties alleged.

                            15.     Defendant denies all allegations in Paragraph 15.

                            16.     Defendant repeats and re-alleges its answers to Paragraphs 1 through 15 as if

                    fully set forth herein.

                            17.     Defendant is without sufficient information or knowledge to be able to either

                    admit or deny whether Plaintiff was using or was injured while using a Core Driller in which

                    Defendant participated or selling. Defendant denies it designed or maintained the Core

                    Driller as alleged.

                            18.     Defendant denies all allegations in Paragraph 18.

                            19.     Defendant denies all allegations in Paragraph 19.

                            20.     Defendant denies all allegations in Paragraph 20.

                            21.     Defendant denies all allegations not specifically and expressly admitted.



                                              AFFIRMATIVE and OTHER DEFENSES

                            1.      The Complaint fails to state a cause of action against the Defendant upon

                    which the relief requested can be granted.

                            2.      Plaintiff’s claims for relief are barred by the doctrine of contributory

                    negligence.

                            3.      Plaintiff’s claims for relief are barred by the doctrine of assumption of risk.

                            4.      Defendant breached no duty owed to the Plaintiff.


                                                                   3

INTERNAL USE ONLY
                      Case 1:19-cv-03081-CRC Document 5 Filed 10/18/19 Page 4 of 5




                           5.      Plaintiff’s claims are barred from recovery in this action on the grounds of

                    the applicable statute of limitations.

                           6.      Plaintiff’s claims are barred by the doctrine of laches and/or estoppel.

                           7.      Plaintiff’s injuries, losses and damages, if any, were caused in whole or in

                    part by individuals and/or entities over which Defendant had no control or right of control.

                           8.      Plaintiff’s injuries, losses and damages, if any, resulted from or were caused

                    by intervening or superseding causes not attributable to Defendant.

                           9.      Plaintiff’s claims are barred due to Plaintiff’s misuse and/or unforeseeable

                    misuse of the product.

                           10.     Plaintiff’s claims are barred due to a modification of the product.

                           11.     Plaintiff failed to mitigate or minimize any damages that he suffered.

                           12.     Defendant reserves the right to adopt and/or assert any such other and further

                    defenses which may be raised by any other party to this action.

                           13.     Defendant specifically reserves the right to amend and/or supplement its

                    Answer to the Complaint so as to plead any additional affirmative and/or negative defenses

                    to which they may be entitled, but of which they are currently unaware because of ongoing

                    yet incomplete discovery and/or investigation, both of which are continuing.




                                                                  4

INTERNAL USE ONLY
                      Case 1:19-cv-03081-CRC Document 5 Filed 10/18/19 Page 5 of 5




                           WHEREFORE, having fully answered the Complaint, Defendant Hilti, Inc. requests

                    that this Court dismiss the Complaint with costs assessed against the Plaintiff.



                    October 18, 2019__________                    /s/ Matthew Ranck______________________
                    Date                                          Matthew Ranck, #484983
                                                                  Schenker, Krause, & Lopez
                                                                  600 Red Brook Boulevard
                                                                  Owings Mills, Maryland 21117
                                                                  (410) 559-2420
                                                                  Matthew.ranck@zurichna.com
                                                                  Attorneys for Defendant Hilti, Inc.



                                                 CERTIFICATE OF SERVICE

                           I HEREBY CERTIFY that on this 18th day of October 2019, a copy of the foregoing

                    Answer to Complaint was served either by the Court's ECF system if Plaintiff’s counsel is a

                    member of the bar and registered and in any event, in addition, was also e-mailed and mailed,

                    postage prepaid, sent to:

                           Justin M. Beall, Esquire (DC #502394)
                           Koonz, McKenney, Johnson, DePaolis & Lightfoot, L.L.P.
                           Willow wood Plaza 1
                           10300 Eaton Place, Suite 200
                           Fairfax, VA 22030
                           Jbeall@koonz.com
                           Counsel for Plaintiff




                                                                         /s/ Matthew A. Ranck
                                                                         Matthew A. Ranck, (#484983)




                                                                  5

INTERNAL USE ONLY
